ORDER
The Disciplinary Review Board having reported to the Court, recommending that JUDY G. RUSSELL of ISELIN, who was admitted to the bar of this State in 1981, be continued indefinitely on disability inactive status pursuant to Rule 1:20-9 and this Court’s Order of April 19, 1989,
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted; and it is further
ORDERED that JUDY G. RUSSELL remain on disability inactive status pending submission of clear and convincing psychiatric evidence that she is fit to return to the practice of law, and until further Order of the Court; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.